UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 08-6232



JAMES EDWARD BROWN,

                Petitioner - Appellant,

          v.


UNITED STATES   OF    AMERICA;   WARDEN,   Federal   Prison   Camp   at
Edgefield,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:07-cv-03285-GRA)


Submitted:   April 17, 2008                    Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Edward Brown appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his petition for a writ of audita querela.           We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Brown, No. 9:07-cv-03285-GRA (D.S.C. filed

Jan. 14, 2008; entered Jan. 15, 2008).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                 - 2 -